Exhibit 10.22







PROPERTY RESERVES AGREEMENT

755503







THIS PROPERTY RESERVES AGREEMENT (as the same may from time to time hereafter be
modified, supplemented or amended, this "Agreement") is made as of January 19,
2007 by VMS NATIONAL PROPERTIES, an Illinois general partnership ("Borrower"),
and PRINCIPAL LIFE INSURANCE COMPANY, an Iowa corporation ("Lender").




RECITALS




Lender has agreed to make a loan (the "Loan") in the original principal amount
of Twenty-three Million Eight Hundred Thousand and 00/100 Dollars
($23,800,000.00) (the "Loan Amount") to Borrower as set forth in the Loan
Documents, executed by and between Lender and Borrower; and




The Loan is evidenced by Borrower's Secured Promissory Note made payable and
delivered to Lender (as may be modified, amended, supplemented, extended or
consolidated in writing, and any note(s) issued in exchange therefor or in
replacement thereof, the "Note") and further evidenced and secured by, among
other things, a "Mortgage" (it being agreed that Mortgage as hereinafter used
shall be construed to mean "mortgage" or "deed of trust" or "trust deed" or
"deed to secure debt" as the context so requires) on certain real estate,
together with all existing improvements constructed thereon, said Premises being
more particularly described in said Mortgage.




NOW THEREFORE, in consideration of the making of the Loan, the mutual promises
and agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Lender and Borrower,
intending to be legally bound, agree as follows:




1.

Property Reserves.

Borrower has agreed to deposit with Lender a letter of credit(s) (if more than
one, collectively if the context so requires the "Letter of Credit") as detailed
below to be held by Lender to reimburse Borrower for the costs of certain
capital improvements to the Premises as described in Schedule 1 hereto and such
other capital improvements to the Premises that Lender determines, in its sole
discretion, provide a material benefit/improvement to the Premises upon
completion thereof  (i.e. roof replacement/repair, new decks, rehabilitation of
individual units) ("Capital Improvements").  The Letter of Credit and any
renewal or replacement thereof and any proceeds therefrom shall be held by
Lender as additional security for the Loan and are hereafter referred to as the
"Property Reserves".  The term "Escrow Release" as used herein shall refer to a
disbursement of funds and/or a reduction of a Letter of Credit as applicable.








-2-










a.

On the Closing Date, Borrower shall deliver an acceptable Letter of Credit in
the amount of $1,358,953.00 to cover the cost of Capital Improvements.




2.

Borrower shall deliver to Lender not later than 30 days prior to the expiration
date of any Letter of Credit and any renewal or replacement Letter of Credit, a
renewal or replacement unconditional, irrevocable bank Letter of Credit
identical in terms and amount and issued by a United States bank acceptable to
Lender.  If Borrower shall fail to deliver any renewal or replacement Letter of
Credit in accordance with the foregoing requirements, Lender may, in its
discretion, draw upon any Letter of Credit then in its possession and hold such
proceeds in accordance with the terms hereof.




Lender reserves the right to periodically review the financial condition of the
issuing bank for any Letter of Credit and any renewal or replacement Letter of
Credit and if Lender determines that the issuing bank no longer satisfies the
criteria set forth above, Lender may require a replacement Letter of Credit in
form and substance and from a United States bank acceptable to Lender.




3.

Standard Disbursement Requirements.  The following shall be defined as "Standard
Disbursement Requirements":




(i)

copies of unconditional lien waivers for work completed which is the subject of
the Escrow Release request;




(ii)

a title search in form and substance reasonably acceptable to Lender and if such
search discloses conditions unacceptable to Lender or Lender deems it reasonably
necessary, then such endorsements or other assurances reasonably satisfactory to
Lender from the title insurance company insuring the continued first lien
priority of the Mortgage;




(iii)

to the extent Lender deems reasonably necessary and to the extent that same are
available and appropriate for the work which is the subject of the Escrow
Release request, any or all of the following at Lender's discretion:  (A) all
permits, bonds, licenses and approvals, whether necessary for commencement,
performance, completion, occupancy, use or otherwise required by any applicable
laws for the stage of work so completed; (B) a copy of the construction contract
and any change orders and addenda thereto; (C) a statement from an architect,
contractor or engineering consultant, in Lender's reasonable discretion, as to
the extent and cost of the work so completed; and/or (D) other evidence as
reasonably determined by Lender showing that Borrower has completed and
performed the portion of the work which is the subject of the Escrow Release
request; and




(iv)

Lender having inspected, or having expressly waived in writing such inspection,
and approved the completed portion of the work which is the subject of the





-3-










Escrow Release request.  Lender shall not require said inspection more than once
per calendar year.




4.

Capital Improvements.




a.

Except as hereinafter provided and so long as no Event of Default has occurred
and is continuing under the Loan Documents, Lender shall allow Escrow Release(s)
in the amounts hereinafter specified in accordance with the following terms and
conditions:




(i)

Escrow Release(s) shall be for an amount equal to the actual costs and expenses
incurred by Borrower in completing any Capital Improvements;




(ii)

Borrower shall submit written Escrow Release requests to Lender for Capital
Improvements no more than once per calendar month and each such request shall be
for an aggregate amount of not less than $25,000 (excluding the final
disbursement); and




(iii)

Escrow Release(s) shall be conditioned upon Borrower furnishing to Lender with
its written request, at Lender's discretion, the Standard Disbursement
Requirements.




5.

Interest on Property Reserves.  Provided no Event of Default has occurred under
any of the Loan Documents, Lender agrees to credit Borrower with interest
earnings on the cash portion of the Property Reserves, (excluding however any
cash proceeds resulting from Lender having drawn on any Letter of Credit or any
renewal or replacement thereof); provided, however, that interest shall cease to
be credited on any portion of the Property Reserves at such time as they have
been disbursed to Borrower or otherwise applied in any manner provided in this
Agreement or in the other Loan Documents.  Interest shall be credited on the
average balance of the cash portion of the Property Reserves for the preceding
calendar month or any portion of such preceding calendar month on or before the
tenth (10th) day of each calendar month at a rate equal to the thirty-day
average of the daily 30-day Dealer Commercial Paper Rate as published in the
Wall Street Journal or similar financial publication, less 200 basis points.
 Interest shall be disbursed to Borrower at such time and in the same manner as
provided for disbursement of Property Reserves.




6.

Administration/Inspection Fee.  Lender shall be entitled to charge Borrower a
reasonable processing fee for administering and reviewing an Escrow Release, not
to exceed $500.00.  Lender shall also be entitled to charge Borrower reasonable
processing fees both for reviewing any renewal or replacement Letter of Credit
which Borrower is required to provide as well as for drawing upon any Letter of
Credit held pursuant to the terms hereof (the processing fee for reviewing any
renewal or replacement Letter of Credit shall not exceed $250.00).  Borrower
shall be responsible for payment of all costs, fees and charges in connection
with any





-4-










reduction, renewal or replacement of the Letter of Credit which are assessed by
the issuing bank.  Additionally, Lender shall be entitled to charge Borrower for
any reasonable costs incurred by Lender in inspecting the Premises, not to
exceed $750.00.




7.

Security Agreement.  This Agreement and the escrow of the Property Reserves
under the terms hereof are intended to create a prior perfected security
interest in the Property Reserves.  As more fully described in the Loan
Documents, Borrower has assigned, conveyed, pledged and transferred to Lender
and granted to Lender a first and continuing lien on and security interest in
and to, among other things, all of Borrower's right, title and interest in and
to the Property Reserves, which secure the full and punctual payment and
performance of all of the Indebtedness.  Nothing contained herein shall cause
Lender to be deemed a trustee of any Letter of Credit, any renewal thereof or
any proceeds therefrom.  The Property Reserves shall not constitute any deposit
or account of the Borrower or monies to which the Borrower is entitled upon
demand, or upon the mere passage of time.  Lender shall not be required to
segregate the Property Reserves or hold them in any separate account for the
benefit of the Borrower.  Upon the payment in full of all sums due to Lender
under the Loan Documents, Lender shall promptly deliver the then existing
Property Reserves to Borrower.




8.

Event of Default.  Upon the occurrence of an Event of Default under any of the
Loan Documents, Lender may, with respect to the Property Reserves, or any
portion thereof, exercise all enforcement rights and remedies granted to Lender
under the Loan Documents and in addition to all other rights and remedies
granted to Lender under the Loan Documents, Lender may, at its option, use such
funds partially or in full (including any portion or all of the proceeds
resulting from drawing on any Letter of Credit), in such order and preference as
Lender may determine, to (1) cure or partially cure any Event of Default; (2)
complete the work which is the subject of this Agreement; (3) pay any interest
accrued under the terms of the Note; (4) pay any other Indebtedness; (5) pay the
Make Whole Premium, if any, due and payable; (6) prepay the principal amount of
the Loan or any part thereof; or (7) hold such funds in a non-interest bearing
account as additional security for the Loan.  In the event the Property Reserves
or any portion thereof are applied to prepay the principal amount of the Loan or
any part thereof, Borrower waives any right to prepay the principal amount in
whole or in part without premium, and agrees to pay, as liquidated damages and
not as a penalty, a Make Whole Premium on any principal amount prepaid.
 Notwithstanding anything contained herein to the contrary, nothing shall be
construed to (a) make Lender responsible for performing or completing the work
which is the subject of this Agreement, (b) require Lender to expend sums to
complete the work which is the subject of this Agreement which are in excess of
such amounts then allocated by Lender for such items, or (c) obligate Lender to
demand from Borrower additional sums to complete the work which is the subject
of this Agreement.




9.

Cost Overruns.  In the event that the costs and expenses incurred by Borrower in
completing any work which is the subject of this Agreement exceed the respective
amounts allocated by Lender for such items of expense, Borrower shall be
responsible for the payment (from sources other than the Property Reserves) of
such excess costs and expenses.





-5-













10.

Notices.  All notices required to be sent hereunder shall be deemed to be an
adequate and sufficient notice if given in accordance with the notice provisions
of the Mortgage.




11.

Governing Law.  This Agreement shall be governed, construed, and enforced in
accordance with the laws of the state in which the Premises is located, without
regard to its conflicts of law principles.




12.

Headings.  The headings used herein are for convenience only and are not to be
used in interpreting this Agreement.  Capitalized terms used herein and not
otherwise defined shall have those meanings given to them in the Loan Documents.
 Notwithstanding anything herein to the contrary, the terms and provisions of
this Agreement as to Escrow Release(s) shall control over any provisions in the
other Loan Documents to the contrary.




13.

Amendments.  This Agreement, and any provisions hereof, may not be modified,
amended, waived, extended, changed, discharged or terminated orally or by any
act or failure to act on the part of Borrower or Lender, but only by an
agreement in writing signed by the parties hereto.




14.

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original; and such counterparts when taken together shall
constitute but one agreement.




15.

Inapplicable Provisions.  If any term, covenant or condition of this Agreement
is held to be invalid, illegal or unenforceable in any respect, this Agreement
shall be construed without such provision.




16.

Successors and Assigns.  This Agreement and all the provisions hereof shall
inure to the benefit of the heirs, successors and assigns of Lender and shall
bind the heirs, representatives, and permitted successors and assigns of
Borrower.




(Signatures on next page)





-6-













IN WITNESS WHEREOF, Borrower and Lender have hereunto caused this Agreement to
be executed the date first above written.







LENDER:




PRINCIPAL LIFE INSURANCE COMPANY, an Iowa corporation




By:

PRINCIPAL REAL ESTATE INVESTORS, LLC, a Delaware limited liability company, its
authorized signatory







By

__________________________

Name:

Title:







By

__________________________

Name:

Title:




  







(Signatures continued on following page)








-7-










BORROWER:




VMS NATIONAL PROPERTIES, an Illinois general partnership




By:

VMS NATIONAL RESIDENTIAL PORTFOLIO I, an Illinois limited partnership




By:

MAERIL, INC., a Delaware  

                        corporation, its general partner







       By: /s/Patti K. Fielding

       Name:  Patti K. Fielding

                Title:  Executive Vice President  

                           and Treasurer







By:

VMS NATIONAL RESIDENTIAL PORTFOLIO II, an Illinois limited partnership




By:

MAERIL, INC., a Delaware  

                        corporation, its general partner







       By: /s/Patti K. Fielding

       Name:  Patti K. Fielding

                Title:  Executive Vice President  

                           and Treasurer
















